DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
This is the initial Office action for application 17/436470 filed 09/03/2021.
Claims 1-20 are currently pending and have been fully considered.  
Claim Objections
Claims 1-9 are objected to because of the following informalities:  It appears there are multiple typos and the claims should read “C9 to C18 fatty acid diethanolamide” and “C6 to C18 alcohol ethoxylate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MAWDSLEY (USPGPUB 2005/0223628).
MAWDSLEY teaches a fuel additive that comprises an emulsifying composition that comprises an ethoxylated alkylphenol, a fatty acid amide, naphtha and oleic acid.

MAWDLEY teaches in paragraph 9 that the ethoxylated alkylphenol may be a polyoxyethylene – nonylphenol (C9 ethoxylated alcohol).
MAWDLEY teaches oleic acid (C18 fatty acid).
Regarding claim 2, MAWDLEY teaches in paragraph 13 a hydrocarbon fuel that comprises the emulsifying composition.  The hydrocarbon fuel may be diesel fuel.  The hydrocarbon fuel is taught in paragraph 16 to comprise between about 1.5 - 2 % of the emulsifying composition.  The hydrocarbon fuel is taught in paragraph 15 to comprise up to about 25% of water.  
Regarding claim 3, MAWDLEY does not seem to explicitly teach the same amounts of fatty acid diethnaolamide, fatty acid, and alcohol ethoxylate.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, MAWDLEY teaches in paragraph 13 a hydrocarbon fuel that comprises the emulsifying composition.  The hydrocarbon fuel may be diesel fuel.  The hydrocarbon fuel is taught in paragraph 16 to comprise between about 
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
MAWDLEY does not explicitly teach a nanoemulsion.
However, MAWDLEY teaches a composition that is substantially the same as the one that is currently claimed and one of ordinary skill in the art would expect that the same composition would be produced in the form of a nanoemulsion.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over FUMAGALLI (WO 2013/098630). 
FUMAGALLI teaches an emulsion of diesel fuel and water.
FUMAGALLI teaches on page 8 the addition of a surfactants mixture.
FUMAGALLI teaches a condensation product between an unsaturated fatty acid and an alkanolamine, a condensation product between an unsaturated fatty acid and ethylene oxide (C12 – C14 fatty acid), an ethoxylated alcohol with a C12-C14 chain (C12 – C14 alcohol ethoxylate).  

The condensation product would be expected to be a C18 oleic acid diethanolamide (C8 – C18 fatty acid diethanolamide).
FUMAGALLI further teaches that the unsaturated fatty acid may be oleic acid in the condensation product of ethylene oxide and unsaturated fatty acid may be oleic acid (C18 fatty acid).  
Regarding claim 2, FUMAGALLI teaches on page 13 the amount of water that may be present for automotive use is from 8 – 15 wt%.  
FUMAGALLI does not appear to explicitly teach the amount of surfactants mixture that is present in diesel oil.    
Regarding claim 3, FUMAGALLI  further teaches the amounts used from 10 -80 wt% of the condensation product between unsaturated fatty acid and ethanolamine, from 10-80 wt% of the condensation product between unsaturated fatty acid and ethylene oxide, and from 10-80 wt% of an ethoxylated alcohol with C12-C14 chain.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, FUMAGALLI teaches on page 13 the amount of water that may be present for automotive use is from 8 – 15 wt%.  
FUMAGALLI does not appear to explicitly teach the amount of surfactants mixture that is present in diesel oil.    
  Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
FUMAGALLI does not explicitly teach a nanoemulsion.
However, FUMAGALLI teaches a composition that is substantially the same as the one that is currently claimed and one of ordinary skill in the art would expect that the same composition would be produced in the form of a nanoemulsion.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 17, FUMAGALLI teaches the use of oleic acid which is a monounsaturated C18 fatty acid.

Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 9, 11 and 19, FUMAGALLI teaches in the abstract alkyl polyglycol ethers. FUMAGALLI further teaches on page 8 that the polyglycol may be propylene glycol which is an alkylene glycol.
FUMAGALLI does not explicitly teach the amount of fatty acid diethanolamide, fatty acid alcohol ethoxylate, and alkylene glycol monoalkyl ether nor the amount of the surfactants mixture in a composition.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 4, 7, and 10, FUMAGALLI does not explicit teach the addition of naphtha.
Regarding claims 5 and 8, FUMAGALLI does not explicitly teach a nanoemulsion.
However, FUMAGALLI teaches a composition that is substantially the same as the one that is currently claimed and one of ordinary skill in the art would 
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 12 and 16, FUMAGALLI does not explicitly teach that the fatty acid ethanolamide is derived from a natural source. 
However, FUMAGALLI teaches fatty acid used may be oleic acid which is known in the art to be derived from a natural source.
Regarding claims 13 and 17, FUMAGALLI teaches the use of oleic acid which is a C18 monounsaturated fatty acid.  
Regarding claims 14 and 18, FUMAGALLI does not explicitly teach the HLB of the alcohol ethoxylate.
However, FUMAGALLI teaches alcohol ethoxylates with C12 – C14 chain which is what is currently claimed and would be expected to have substantially the same HLB value.  
Regarding claims 15 and 20, FUMAGALLI does not explicitly teach ultrasonic emulsification.

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771